DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 9/22/2022 amended claims 1, 7 and 12 and cancelled claims 2-4 and added new claims 13-14.  Applicants’ amendments overcome the 35 USC 112 rejection from the office action mailed 3/25/2022; therefore this rejection is withdrawn.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 102 rejection over Boons and the 35 USC 103 rejection over Boons in view of Lancon from the office action mailed 3/25/2022; therefore these rejections are withdrawn.  Applicants did not file terminal disclaimers to obviate the double patenting rejections from the office action mailed 3/25/2022; therefore these rejections are also maintained below.  New grounds of rejection necessitated by applicants’ amendments are set forth below.  
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 5-9 and 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boons, US Patent Application Publication No. 2015/0126421 (hereinafter referred to as Boons) in view of Campbell et al., US Patent Application Publication No. 2009/0170737 (hereinafter referred to as Campbell).  
Regarding claims 1, 5-9 and 11-12, Boons discloses a marine diesel cylinder lubricant (MDCL) lubricating oil composition for use in low speed, two-stroke engines operating on residual or distillate fuels with engine revolutions of 60 to about 200 rpm (as recited in claims 9 and 11-12) (see Title and Abstract and Para. [0006], [0021] and [0024]) comprising (a) greater than 50 wt% of a base oil of lubricating viscosity (as recited in component (a) of claim 1) (see Title and Abstract), 0.1 to 35 wt% of one or more alkaline earth metal salts of an alkyl-substituted hydroxyaromatic carboxylic acid having a TBN of about 100 to about 250 wherein the alkyl substituent is a residue derived from a normal isomerized alphaolefin having from about 20 to 28 carbon atoms (as recited in component (b) of claim 1 and reads on claims 5-6) (see Abstract and Para. [0052]-[0069]) wherein the composition meets the requirements for a monograde SAE 40, 50 or 60 lubricating oil composition and has a TBN ranging from 5 to about 120 (as recited in claims 1 and 7) (see Abstract and Para. [0035] and [0148]).  Boons further discloses the presence of additional additives including dispersants (as recited in claim 8) (Para. [0104]).  
Boons discloses all the limitations discussed above but does not explicitly disclose the isomerization level recited in claim 1.  
In paragraphs 10-15 Campbell discloses a method of preparing carboxylate detergents from alkylated hydroxyaromatic compounds, where the alkyl group is derived from isomerized normal alpha olefins having 12 to 30 carbon atoms per molecule.  In paragraph 44 Campbell discloses that the isomerized normal alpha olefins have about 20 to about 98% branching. The branching percentage is correlated to the isomerization level of the normal alpha olefins, and given the breadth of the range of branching percentage of the isomerized alpha olefins of Campbell, the isomerization level will at least overlap the ranges recited in claim 1. See MPEP 2144.05(1): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
It would have been obvious to one of ordinary skill in the art to use isomerized normal alpha olefins having the isomerization level/branching percentage of Campbell as the isomerized normal alpha olefins in preparing the alkyl-substituted hydroxyaromatic carboxylic acid detergents of Boons, as Campbell teaches in paragraph 63 that the use of detergents derived from isomerized normal alpha olefins having such a branching percentage promotes superior low temperature performance when employed as an additive in lubricating oil compositions.

Regarding clams 13-14, see discussion above (as there are no hybrid detergents disclosed in Boons).  

Claim Rejections - 35 USC § 103
6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boons in view of Campbell as applied to claims 1, 5-9 and 11-14 above, and further in view of Lancon, US Patent Application Publication No. 2014/0235516 (hereinafter referred to as Lancon).
	Regarding claim 10, Boons/Campbell disclose all the limitations discussed above and further discloses medium-speed engines, four-stroke engines operating 250 to about 1100 rpm (Para. [0007]).  Boons/Campbell do not, however, explicitly disclose the composition disclosed therein for use in a four-stroke cycle as recited in claim 10.
	Lancon discloses a lubricant composition for 4-stroke or 2-stroke marine engines operating at 1000 rpm (as recited in claim 10) (Para. [0056]) includes at least one lubricant base oil for marine engine, at least one olefin copolymer, at least one hydrogenated styrene-isoprene copolymer, at least one glycerol ester and at least one detergent, wherein the composition has a BN ranging from 5 to 100 and meeting the SAE J300 with SAE-60 monograde specification (Para. [0030] and [0035]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the composition of Lancon in the composition of Boons/Campbell as the Lancon composition promotes fuel economy and has good properties regarding engine cleanliness, in particular crankcase cleanliness and can be used in two and four-stroke cycles (see Abstract of Lancon).   

Double Patenting
7.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

8.       Claims 1 and 5-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of co-pending application No. 16/021,098. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The '098 co-pending application discloses the same limitations as does the instant application except the use of an isomerized level of 0.1 to 0.4 for the carboxylate detergent.  This is obvious in light of Campbell - In paragraphs 10-15 Campbell discloses a method of preparing carboxylate detergents from alkylated hydroxyaromatic compounds, where the alkyl group is derived from isomerized normal alpha olefins having 12 to 30 carbon atoms per molecule.  
In paragraph 44 Campbell discloses that the isomerized normal alpha olefins have about 20 to about 98% branching. The branching percentage is correlated to the isomerization level of the normal alpha olefins, and given the breadth of the range of branching percentage of the isomerized alpha olefins of Campbell, the isomerization level will at least overlap the ranges recited in claim 1. See MPEP 2144.05(1): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Double Patenting II
9.       Claims 1 and 5-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of co-pending application No. 16/021,108. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The '108 co-pending application discloses the same limitations as does the instant application except the use of an isomerized level of 0.1 to 0.4 for the carboxylate detergent.  This is obvious in light of the discussion of Campbell above.  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Double Patenting III
10.       Claims 1 and 5-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of co-pending application No. 17/407,777.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The '777 co-pending application discloses the same limitations as does the
instant application except the use of an isomerized alpha-olefin to form the carboxylate
detergent. This is obvious as paragraph 0056 of Boons, USPG-PUB No.
2015/0126421.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Response to Arguments
11.	Applicants’ arguments filed 9/22/2022 regarding claims 1 and 5-14 have been fully considered and are moot as the rejections form the previous office action have been withdrawn as discussed above.  Applicants argue unexpected results which will be addressed in this office action as it pertains to the rejections discussed above.       
	Applicants argue that the instant application demonstrates unexpected results as is discussed in the Affidavit signed 9/21/2022 by Mia Gill.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with data provided.  
Regarding the first criteria – applicants have compared their formulations against those of Boons but applicants have not compared their formulations against Campbell which teaches the actual crux of the instant application, nor shown that a comparative example from the instant specification adequately represents the detergents in Campbell.  Also, it is hardly unexpected when Campbell explicitly, in paragraph 0063, discloses that the isomerized alpha-olefin branched detergents disclosed therein (which read on the claims isomerized-derived detergents of the instant claims) are particularly attractive because the percent branching and the length of the isomerized alpha olefin promotes superior low temperature performance when employed as an additive in lubricating oil compositions.  This is the same purpose of the instant application per paragraph 0011 of the instant application, as well as, the Tables from the instant specification.  For this reason alone applicants have not demonstrated unexpected results.      
Regarding the second criteria – the claims are not commensurate in scope with the data provided but are very close.  For example, the example formulations from the instant specification require very specific detergents present in narrow concentrations.  These limitations are still too broadly recited in the instant claims and therefore applicants have not fulfilled this criteria either in regards to unexpected results.  
	 
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771